McKinstry, J.:
On the seventeenth day of September, 1881, the State Board of Equalization made and entered an order increasing the entire assessment roll of the City and County of San Francisco eight per centum, “ amounting to the sum of seventeen million seven hundred and sixty-five thousand six hundred and twenty-five dollars.” The Board, on the same day, transmitted to the respondent, the Auditor of the City and County of San Francisco, legal and sufficient notice of its action. This proceeding is by mandamus to compel the Auditor to obey the order of the State Board of Equalization. Section 9 of Article xiii of the Constitution reads as follows:
“ A State Board of Equalization, consisting of one member from each Congressional district in this State, shall be elected by the qualified electors of their respective districts at the general election to be held in the year 1879, whose term of office after those first elected shall be four years, whose duty it shall be to equalize the valuation of the taxable property of the several counties in the State for the purpose of taxation. The Controller of State shall be ex officio a mem*330ber of the Board. The Boards of Supervisors of the several counties of the State shall constitute Boards of Equalization for their respective counties, whose duty it shall be to equalize the valuation of the taxable property in the county for the purpose of taxation; provided such State and County Boards of Equalization are hereby authorized and empowered under such rules of notice as the County Boards may prescribe as to the county assessments, and under such rules of notice as the State Board may prescribe as to the action of the State Board, to increase or lower the entire assessment roll, or any assessment contained therein, so as to equalize the assessment of the property contained in said assessment roll, and make the assessment conform to the true value in money of the property contained in said roll.”
This Court has held that the proviso in the foregoing section of the Constitution was to be read distributively, redendo singular singulis. (Wells, Fargo & Co. v. State Board of Equalization, 56 Cal. 194.) And that the power of the State Board is to equalize the assessment rolls of the various counties, by comparing the assessment roll of each county with the roll of each and all the others, and thus to make the assessment conform to the true value in money of the property contained in the respective rolls. (Id.)
The Board of Equalization, then, have power to increase or lower the entire assessment roll of a county, “ so as to equalize the assessment of the property contained in said assessment roll, and make the assessment conform to the true value in money of the property contained in said roll.
The object which the Constitution seeks to attain, is that the assessments shall be made to accord with the true value in money. The true value of money in money is money. “ The value of a dollar is to be determined by ascertaining that it is what it purports to be.” (Porter v. R. R. I. & St. L. R. R., 76 Ill. 594.) The pleadings herein show that each dollar on the assessment roll is assessed at a dollar. We take notice, as matter of law, that a dollar in money can not be assessed at more than a dollar, and that to assess a dollar in money at more than a dollar can not make it conform to its true value in money. When money is assessed at its nominal value, it conforms to its true value, and from the very nature *331of the case, the State Board can not change the assessment without making it cease to conform to its true value in money. To hold that the State Board was authorized to add to the valuation of money already assessed to the full value it represents, would be so to construe a provision of the Constitution intended by its terms to produce a certain result, as that it shall bring about a result directly the contrary to that intended. Money is “property” subject to taxation. (Constitution, art. xii, § 11.) But it is property, the legally declared value of which is the standard by which all other property is to be estimated and assessed. Neither the State nor County Boards of Equalization are authorized by the Constitution to add any property to an assessment roll. Their function is what the name imports—to equalize valuations of property already listed; to equalize them by making them conform to the true value in money. The section itself limits the Board to the equalization of the valuation of “ the property contained in the assessment roll.”
The true value of money is the value it purports to have. The true value in money of other property is its value expressed in money. It follows that no force is added to the expression by the word “ true.” Since the State Board can not add to the property assessed, it can not, under pretense of making a sum of money conform to its money value, add to the amount already assessed, and make the additional sum the subject of assessment and taxation.
The section of the Constitution authorizes the State Board of Equalization “ to increase or lower the entire assessment roll.” But to what standard ? So as to equalize it, and make the assessment conform to the (true) value in money of the property contained in the roll. They have no power under the Constitution to adopt any other standard.
Such, in our view, being the clear meaning of the Constitution, the resolution of the State Board of Equalization, and its direction to the Auditor, are to be read in the light of the Constitution thus construed. The order of the Board, therefore, increasing the entire assessment roll of the City and County of San Francisco, is not void. It is made in the language of the Constitution. But, in obeying the order, the Auditor is not authorized or empowered to add to the assess*332ments for money, for this would be, not to make property conform to its money value, but necessarily to add to the subjects of taxation. This*the State Board has no power to direct, and has not in terms directed. If, indeed, the roll showed that ten dollars in money had been assessed at less than ten dollars, the Auditor could be compelled by proper order to change the valuation; but the case shows the existence of no such absurdity.
Our conclusion from reading the section of the Constitution as a whole is, that it neither authorizes an increase of the valuation of money already assessed at its legal value, nor does it prohibit an increase of all other property so as to make it conform to its actual value in money. The order of the Board is to be read as requiring the Auditor to add eight per centum to the assessed valuation of all “ property, except money already assessed at its true and only legal value.” The portion of the order of the State Board which reads, “ amounting to the sum of seventeen million seven hundred and sixty-five thousand and twenty-five dollars,” is mere surplusage, which does not affect the validity of the order.
It is claimed by respondent, that assessments for money loaned and secured by mortgages and deeds of trust, and which are evidenced by written contracts for the ¡payment of specific sums, stand upon the same footing as assessments for money. But, however improbable the fact that all of such securities have been undervalued, we can not say, as a matter of law, that such is not the case. The credits in one man's hands may be of a “ true value in money” greater than those in the hands of another; one man’s note is worth more than another’s—the circumstance that, in the latter case, the promise is in writing, does not necessarily make the specific sum mentioned in the writing the true value of the chose. So, a high rate of interest and a first-class security may make a mortgage worth more than the sum named in the instrument. And as such may be the case in a single instance, we can not say, as matter of law (whatever may be our individual opinions as to the probability of the fact), that it is not true of every debt secured by mortgage or deed of trust. Whatever injustice may follow from an arbitrary increase of all assessments to which the language of the Constitution applies, since men *333already assessed to the full value of their property may have imposed upon them an additional burden—such an objection— if it be made—is an objection to the system; and with the policy or wisdom of a provision of the Constitution we have nothing to do. In considering a statute which attempted to establish a like system, passed while the former Constitution was the organic law, and, in response to a suggestion that a statute so beneficent in its operation ought, if possible, to be sustained, the Supreme Court said: “The individual whose property has been assessed at a fair cash valuation has no occasion to appeal to the Board of Supervisors; but if, in the opinion of the members of the State Board, the property in a county as a whole has been assessed too low, they may summarily raise the valuation of all the property in the county— thus unjustly adding to the tax of those whose property has already been assessed at its full value. Where, in such case, is the equality or uniformity which is the controlling idea of the Constitution V (Houghton v. Austin, 47 Cal. 673.) Since that decision the system has been engrafted in the Constitution, and bowing to behests of that instrument, it is our simple duty to carry it into effect. We must accept an artificial system, whose evident intent is, that the equalization by the Board of Supervisors shall conclusively determine that all individual assessments within the county have been made—■ relatively to each other—equal and uniform—leaving to the State Board simply the task of equalizing assessments as between the several counties.
Let the writ issue, the Auditor, in obeying the same, to conform to the views hereinbefore expressed.
Thornton and Boss, JJ., and Morrison, C. J., concurred.